Citation Nr: 0811055	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  97-17 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.  

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance (DEA) benefits under Chapter 35, Title 38, United 
States Code.  


REPRESENTATION

Appellant represented by:	Mark Lippman, Attorney at Law


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel

INTRODUCTION

The veteran had active service from January 1943 to November 
1945, and was a prisoner of war (POW) of the German 
government from March 27, 1944, to May 3, 1945.  The veteran 
died in December 1985.  The appellant is seeking survivor's 
benefits as the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1996 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office, which 
denied service connection for the cause of the veteran's 
death and entitlement to Chapter 35 educational assistance 
benefits.

This appeal has a very complex procedural background, which 
the Board will briefly summarize.  After the May 1996 rating 
decision, the appellant perfected an appeal as to both 
issues.  In July 1998, the Board remanded the appeal for 
further development, to include a determination as to whether 
new and material evidence had been submitted to warrant 
reopening of the appellant's claim for service connection for 
the cause of the veteran's death.  Service connection for the 
cause of the veteran's death had previously been denied in an 
unappealed March 1986 rating decision, although the RO did 
not adjudicate the appellant's claim as such in rendering its 
May 1996 rating decision.  Nonetheless, in a May 1999 rating 
decision, the RO determined that the appellant had submitted 
new and material evidence to warrant reopening of her claim, 
but continued its denial of her claim for service connection 
for the cause of the veteran's death on the merits.  

In August 2000, the Board concluded that new and material 
evidence had been submitted to reopen the appellant's claim 
for service connection for cause of death, but concluded that 
the claim was not well grounded.  The appellant's claim for 
entitlement to Chapter 35 educational assistance benefits was 
found to lack legal merit and entitlement under the law.  As 
a result, both claims were denied.

The appellant appealed the Board's August 2000 decision to 
the United States Court of Appeals for Veterans Claims 
(CAVC).  In that litigation, a Motion for Remand was filed by 
the VA General Counsel (GC), averring that remand was 
required do to the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law No. 106-175, now 
codified and implemented at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  In March 2001, a CAVC order was issued, vacating 
the Board's August 2000 decision and remanding the 
appellant's claims pursuant to the GC's motion.  

In a February 2002 decision, the Board again determined that 
new and material evidence had been submitted to reopen the 
claim for service connection for the cause of the veteran's 
death.  The Board denied the appellant's claim on the merits.  

The appellant then appealed the Board's February 2002 
decision to the CAVC.  In that litigation, a Joint Motion for 
Remand was filed by the VA General Counsel and the 
appellant's representative, stating that a remand was 
required for further compliance with the notification 
provisions of the VCAA and interpretive caselaw.  In an Order 
dated February 2003, the CAVC vacated and remanded, in part, 
the Board's decision and remanded the matters pursuant to the 
Joint Motion.  In August 2003, the Board again remanded the 
appellant's claims to the RO.  

In April 2004, the Board again denied the appellant's claims 
for entitlement to service connection for cause of the 
veteran's death and entitlement to Chapter 35 educational 
benefits.  The appellant appealed that decision to the CAVC, 
and both parties filed motions in support of their interests.  
In August 2007, a CAVC decision was issued, remanding the 
appellant's claims in order for the Board to address whether 
a VA opinion is needed in this case and for the Board to 
adjudicate the appellant's claim under the current version of 
38 C.F.R. § 3.309(c) (2007).

This appeal is now properly before the Board for appellate 
consideration.  

FINDINGS OF FACT

1.  The veteran was a POW of the German government from March 
27, 1944, to May 3, 1945.

2.  The veteran died in December 1985.  According to the 
official certificate of death, the immediate cause of the 
veteran's death was a ruptured abdominal aneurysm due to 
arteriosclerosis.  

3.  The medical evidence of record indicates that the veteran 
had a diagnosis of arteriosclerosis prior to his death.


CONCLUSIONS OF LAW

1.  Service connection for cause of the veteran's death is 
warranted.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.309(c), 3.312 (2007). 

2.  The basic eligibility requirements for entitlement to 
Survivors' and Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code, are met.  38 
U.S.C.A. §§ 3500, 3501 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.807 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist a claimant in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Given the fully favorable decision herein, discussed below, 
the Board finds that any issue with regard to the timing or 
content of the VCAA notice provided to the appellant is moot 
or represents harmless error.  As to additional notice 
regarding the effective date to be assigned, the RO will 
address this matter in effectuating the award.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

II.  Facts and Analysis

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  The death of a 
veteran will be considered as having been due to a service-
connected disability when such disability was either the 
principal or a contributory cause of death.  38 C.F.R. § 
3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death that it combined to 
cause death, or aided or lent assistance to produce death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, including arteriosclerosis, become manifest 
to a degree of 10 percent or more within one year after the 
date of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309(a).  

The law also provides that, in the case of a veteran who is a 
former POW, certain diseases which become manifest to a 
degree of at least 10 percent at any time after active 
service shall be considered to have been incurred in or 
aggravated by service.  38 C.F.R. § 3.309.  During the 
pendency of the instant appeal, the regulations regarding 
presumptive service connection for former POWs were revised.  

The former regulatory provisions, which were employed in all 
previous decisions, provided for service connection on a 
presumptive basis for former POWs who developed certain 
diseases, including beriberi heart disease or ischemic heart 
disease (with localized edema during captivity), which became 
manifest to a compensable degree at any time after service.  
Those provisions applied only to former POWs who had been 
detained for not less than 30 days.  38 C.F.R. § 3.309(c) 
(2003).

The current regulatory provisions provide for service 
connection on a presumptive basis for former POWs who develop 
certain diseases, including atherosclerotic heart disease or 
hypertensive vascular disease (including hypertensive heart 
disease) and their complications (including myocardial 
infarction, congestive heart failure, and arrhythmia).  No 
minimum period of internment is required under the revised 
regulations, and localized edema in captivity need not be 
shown.  The requirement that the condition become manifest to 
a compensable degree at any time after discharge has 
remained.  See 38 C.F.R. § 3.309(c) (effective October 7, 
2004); see also 69 Fed. Reg. 60,083, 60,083-60,090 (Oct. 7, 
2004).  Atherosclerotic heart disease encompasses 
arteriosclerotic heart disease, ischemic heart disease, 
coronary artery disease, and other diseases that may be 
described by a more specific diagnosis.  See 69 Fed. Reg. 
60,083, 60,083-60,090 (Oct. 7, 2004).  

The veteran died in December 1985.  At the time of his death, 
service connection had been established for anxiety, with 
gastrointestinal symptoms and diarrhea, rated as 10 percent 
disabling.  The veteran's death certificate reflects that the 
immediate cause of death was a ruptured abdominal aneurysm, 
due to or as a consequence of arteriosclerosis.  The 
appellant has asserted that the veteran developed 
arteriosclerosis as a result of his detainment as a POW 
during World War II.  

The medical evidence of record discloses that, in September 
1966, the veteran was treated for coronary insufficiency and 
arteriosclerotic heart disease at the Green County Memorial 
Hospital.  See September 1998 statement from Dr. P.M.S.; 
August 1996 statement from M.C., A.R.T.  As noted, the 
veteran's death certificate indicates that arteriosclerosis 
was a significant factor leading to his death.  According to 
the private hospital emergency room records, the veteran was 
brought to the hospital in an ambulance after collapsing in 
his home.  Cardiopulmonary resuscitation was performed in the 
ambulance and the emergency room before he was pronounced 
dead.  

According to the December 1985 coroner's report, the veteran 
had experienced cramping pain in his legs and abdomen and 
then had severe back pain, with weakness in his legs.  He 
then collapsed and vomited, and was brought to the hospital 
in a cyanotic condition.  The report indicates that his aorta 
showed extreme arteriosclerosis.  The coroner concluded that 
the veteran's death was caused by a ruptured abdominal 
aneurysm due to arteriosclerosis.  

Since the veteran was a POW who died as a result of 
complications of atherosclerotic heart disease, namely 
arteriosclerosis, service connection may be granted under the 
presumptive provisions of the revised 38 C.F.R. § 3.309(c).  
As noted above, the revised regulations no longer require a 
finding that the veteran experienced localized edema in 
captivity.  Compare 38 C.F.R. § 3.309(c) (2003) with 38 
C.F.R. § 3.309(c)(1) (2007).  In addition, given the fact 
that the veteran was a former POW whose death has been 
attributed to arteriosclerosis, medical nexus is 
automatically presumed by operation of law.  

Therefore, without finding error in the previous actions 
taken in this appeal, and applying the current regulations 
regarding presumptive service connection for former POWs, the 
Board concludes that service connection for the cause of the 
veteran's death is warranted.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, supra.

For the purpose of DEA under 38 U.S.C.A. Chapter 35, the 
child, the spouse, or surviving spouse of a veteran will have 
basic eligibility if the veteran was discharged from service 
under conditions other than dishonorable, or died in service; 
and has a permanent total service-connected disability, or a 
permanent total service-connected disability was in existence 
at the date of the veteran's death, or the veteran died as a 
result of a service-connected disability.  38 C.F.R. § 3.807.

Given the Board's determination herein, granting service 
connection for the cause of the veteran's death, the 
appellant has met the conditions for basic eligibility for 
DEA under 38 U.S.C.A. Chapter 35.  See 38 C.F.R. § 3.807.  
Accordingly, the appeal may be granted as to both issues.  


ORDER

Entitlement to service connection for the cause of death is 
granted.

Basic eligibility for Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code, is 
granted.



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


